Allow me to congratulate Mr. Bouteflika on the occasion of his election as President of the twenty-ninth session of the General Assembly. His election to this high office is a tribute that is paid both to Africa and to the Arab world.
2.	I also wish to congratulate the Secretary-General on his excellent report on the work of the Organization [A/9601 and Add.I], in which he very rightly emphasizes the concern, which we share, at seeing the present economic troubles and tensions jeopardizing the progress made in the sphere of international political relations.
3.	As the Minister for Foreign Affairs of France [2238th meeting] has done in his capacity as current President of the European Economic Community and on behalf of the nine States of which it is composed, I should like to welcome the admission to the United Nations, with the unanimous sponsorship of those nine States, of three gallant and peace- loving new countries. The Republic of Guinea-Bissau has just acceded to independence in complete accord and friendship with Portugal. I shall have the opportunity in the course of this address to refer once more to that event. As the result of a friendly negotiation with a Member State of the European Community, Grenada has joined us to add its voice , to those, each year more numerous and always heard with respect, of the Caribbean region. It was with deep emotion that I heard yesterday [2243rd meeting] the noble voice of Sheikh Mujibur Rahman, the Prime Minister of Bangladesh, raised in this forum. His presence here bears witness to the successful working out of a difficult problem. The spirit of moderation and conciliation shown in this matter by all the countries of the subcontinent a spirit that should set an example for all of us has been at the basis of this solution.
4.	I cannot fail to mention here the grave catastrophes that have repeatedly befallen Bangladesh and many other developing countries, the most recent being that of Honduras, so severely stricken last Friday. My Government has done its utmost to be of assistance on every occasion, both by using its own means and by joining with our partners in the European Community. I can give my assurance here to the Governments of Bangladesh and Honduras that now too we will, to the extent of our means, help them to overcome the present crisis.
5.	Owing to tragic circumstances, our general debate last year was dominated by the new outbreak of violence and human tragedy caused by the Middle East war. As in so many of our previous discussions, the political confrontation of the nations was once more by the force of circumstances at the very center of our anxieties. As a result, the disruptions of the world's economic organization did not appear to us as clearly as they do today.
6.	Today each State wonders what its future and its development will be and what degree of security its nationals will be entitled to expect. We must work out the answers to these questions jointly. Indeed, only international co-operation will make it possible to overcome the tensions that, otherwise, would be aroused by the confrontation of national egoisms and the excesses of a competition based solely on the concept of profit.
7.	We must realize that the energy crisis has altered the basic factors of the economic situation. The cost of the increased price of oil products is in the order of $100,000 million a year; we are far from having seen all its after-effects. The States of the European Community should react to this state of affairs by increasing their solidarity, strengthening their union and lessening their dependence on imported oil. Working together with other countries faced with the same problems, they should create the conditions for co-operation with the oil-producing countries. It is in everyone's interest to find an equitable solution; the consequences of inflation and monetary instability threaten all States in varying degrees.
8.	We cannot bring ourselves to believe that the oil-producing countries still hesitate to join in the dialog that is proposed to them. How can a confrontation be prevented if all the parties are not willing to make co-operation the focus of their concern? The countries of the European Community are already facing serious difficulties and must agree to make sacrifices in order to solve their own problems. This severely handicaps their ability to come to the assistance of those who are even more severely tried. In spite of that, we once more confirm our basic options, even without waiting for the States that have suddenly acceded to an extraordinary level of wealth to take their legitimate share in the task of bringing about international solidarity.
9.	In this respect, my country attaches the greatest importance to the Conference of Ministers which met in Kingston, Jamaica, on 25 and 26 July last, attended by the representatives of 44 countries of Africa, the Caribbean, the Pacific [ACP] and the European Community. The subject of the Conference was the search for a new type of relationship between industrialized and developing countries. That Conference made it possible to adopt a series of texts that will serve as guidelines for later work between the Community and the ACP countries.
10.	We note in particular the positive results obtained by the establishment of a system of stabilization of the export revenues.from basic commodities exported by the ACP countries to the Community. What is being contemplated here is a system designed to mitigate the harmful effects of a decrease in prices or in the amounts of the major products exported. The practical implementation of the system will be negotiated between the ACP countries and the Community.
11.	The Kingston Conference also recognized the crucial importance of industrial co-operation. The Community was in .agreement with the general guide-lines given in a memorandum submitted on the subject by the ACP States. As for the terms of trade, these will include, as an essential element, free access by the ACP countries to the Community market, the former not being bound to reciprocate. Also acknowledged, on the one hand, was the need to ensure the stability of these terms and, on the other hand, the lack of balance in the relationships between the developing countries and those of the Community. Finally, the Conference made remarkable progress as regards financial co-operation.
12.	My Government is deeply gratified at the fact that there is a common determination that the work of the Conference should succeed. A vigorous political impetus has been given to the negotiations, which augurs well for their final outcome. But while we are particularly pleased to see more stable and better-balanced relations taking shape among the nine countries of the European Economic Community and their present or future associated partners of Africa, the Pacific and the Caribbean, we are deeply concerned about the fate of the countries most seriously affected by the crisis in international prices and, more particularly, by the increase in the price of oil. The General Assembly at its sixth special session entrusted the Secretary-General with the task of launching an emergency operation, for a limited period of 12 months, to provide relief to the countries most seriously affected by the economic crisis resulting* in particular, from the increase in the prices of energy products, designed to maintain unimpaired during that 12-month period the essential imports of the most seriously affected countries {resolution 3202 (S-VI), para. X 2].
13.	On 1 May 1974 the spokesman for the European Community stated that the Community was ready to contribute substantially to that special effort, on condition that the other members of the international community did so also. That proposal was confirmed on 25 June by the then President of the Community Council, Minister Genscher of the Federal Republic of Germany.
14.	On the basis of global resources of $3,000 million, the Community is ready to make a special contribution of $500 million, provided that the other industrialized countries contribute two sixths of the total amount and the oil-exporting countries half. It is also obvious that an agreement has to be reached on the methods of allocating 'the emergency assistance and the criteria to be used in choosing the beneficiary countries.
15.	On the basis of the results of the Ministerial Meeting of Potential Contributors to the United Nations Emergency Operation, to be convened on 27 September, in New York, the Community will very shortly make known its views on how it will participate in the emergency operation. As far as we are concerned, we sincerely hope in particular that that meeting will clearly show the breakdown of the contributors' commitments and how much multilateral assistance they intend to provide. We should also like to have a clear definition and comparison of the conditions in which the contributions will be made and, more specifically, how generous they will be.
16.	Our main concern is that the oil-producing and industrialized countries should take action to come to the assistance of entire populations whose survival is at stake. But we are still faced by political problems.
17.	It is only fair that Europe, which in the course of this century has so many times been the cause of senseless conflicts, should today set an example of stability. On the regional level, the progress of detente gives good grounds for hope that there will be true co-operation among the States of Europe. We have cast aside war and the threat of war; we hope that the Conference on Security and Co-operation in Europe will result in concrete achievements likely to draw States and peoples closer together; and we hope that negotiations on the balanced and mutual reduction of armaments will enable all our peoples to enjoy the same kind of security, while lessening the oppressive burden of expenditures on armaments.
18.	The Europe of the nine has a major contribution to make; Belgium is quite aware of that and for that very reason is looking forward to progress being made towards community integration; for, failing this, Europe will not be able to assume the responsibilities incumbent on it. More progress will have to be made before the end of this year. In many folds the nine European States already speak with r r? m- mon voice: they are getting ready, for instance, to initiate a dialogue with 20 members of the League of Arab States, and they have taken a stand on many of the problems that are on the agenda of this Assembly. I am therefore very pleased that the European Community, as a distinct entity, will soon receive the status of observer.
19.	Belgium takes a stand on the problems with which we are faced after consulting with its European partners, for we can no longer dissociate our national identity from the European identity. In this context 1 would recall the Cyprus crisis, the Middle East conflict and the problems of decolonization.
20.	The European position on Cyprus is well known. It is based on the territorial independence and integrity of the Republic. Two urgent problems, however, require our vigilant attention: the serious situation of the refugees, and the financing of the United Nations Peace-keeping Force in Cyprus.
21.	My Government will continue, and is considering a substantial increase in, its payments for the maintenance of the. Force, to which I am pleased to pay a tribute for the services it has rendered in difficult circumstances. I also wish to pay a tribute to the memory of those who have given their lives so that peace may reign in that part of the world.
22.	On the humanitarian level, we respond to the calls of the United Nations High Commissioner for Refugees, and we will very shortly make larger contributions to assist the Cypriot people.
23.	As to the Middle East, the negotiations have fortunately started again. The successive initiatives of United States Secretary of State Kissinger have already resulted in military disengagements which are the first step towards an easing of tension. I have no doubt that other steps in the same direction will follow shortly, and I hope they will bring about the conditions necessary to achieve a peace agreement based on the cessation of the occupation of territory, respect for the territorial sovereignty and integrity of each State and recognition of the legitimate rights of, the Palestinian people. The Belgian contribution to this peace undertaking is made on the European level and, as has been said by my German colleague, Mr. Genscher, the opening of a European-Arab dialog could lay the foundations for the vast task of reconstruction and development of the south-east Mediterranean [2239th meeting, para. 72].
24.	Like all preceding speakers who have welcomed the admission to membership in this Organization of three new States among them Guinea-Bissau I share the hope that an irreversible step has been taken towards the disappearance of colonialism in Africa. In this respect I listened with attention to the statement made on 23 September by my colleague, Mr. Soares, on behalf of the "new Portugal", the birth of which, its present concerns and its ambitions for the future he movingly described for us.
25.	Indeed, the attainment of independence by Guinea-Bissau demonstrated, above all, the fact that its people had a legitimate desire to find dignity in national independence. But, as Mr. Soares recalled, "None of this ... . would be possible if the changes caused by the military and popular movement of 25 April had not occurred in Portugal." [Ibid., para. 105.] Since its installation in Lisbon, the new regime has received the full support of the Belgian Government. It was the return to the free interplay of democratic rules that enabled Portugal and Guinea- Bissau as well to free themselves.
26.	At the present Stage, Belgium hopes that the speedy, orderly and peaceful decolonization process exemplified in the recent developments in Portugal and Guinea-Bissau will be carried out in the
other Portuguese Territories of Africa, as envisaged in Security Council resolution 322 (1972). That hope is now a firm conviction because we heard Mr. Soares say on 23 September that:
. . the rapid and reliable decolonization of the Territories under Portuguese administration, to be carried out in accord with the legitimate representatives of the will of the respective peoples and leading necessarily to independence.1' [Ibid., para. 109. ]
27.	In another connexion, it can be foreseen and hoped that the success of this methodical process of decolonization will come as a revelation to the rest of southern Africa and, in keeping with United Nations resolutions, will prompt Pretoria to put an end to the occupation of Namibia and encourage Salisbury to return to legality.
28.	The success of African nationalism in the territories under Portuguese rule should be a serious warning to the regimes I have just mentioned. Especially in view of the results of the negotiations, both Pretoria and Salisbury could be led to reconsider their regimes from a more realistic point of view.
29.	In this context, Belgium continues to be acutely concerned by the situation which prevails, particularly in Rhodesia and Namibia, where- there are no indications as yet of any improvement. In this connexion the policy of Belgium is perfectly clear. It consists in applying sanctions to Rhodesia, and as far as Namibia is concerned I would remind you that Belgium subscribed to the advisory opinion given by the International Court of Justice on 21 June 197 P and has taken a series of measures to implement the Security Council and General Assembly resolutions on the Namibia question.
30.	We have just made significant progress in the field of decolonization: the Belgian Government sincerely hopes that the field of human rights will also be made part of this dynamic action.
31.	We adhere firmly to the Universal Declaration of Human Rights. Belgium has always considered the United Nations, since its inception, as the surest if not the only guarantor of human rights. We have always expected the United Nations to set out and secure the observance of these rights, and we have always tried to make an active contribution in this respect.
32.	Thus it is that Belgium is the only country which, in the matter of human rights, entrusts to a supranational organization powers that are within its sovereignty. It has indeed accepted since 1951 that on its territory the eligibility of refugees shall be decided not by Belgian officials but by the representative in Belgium of the United Nations High Commissioner for Refugees. Further, my country allows such refugees to obtain Belgian nationality after a stay of only three years.
33.	Furthermore, Belgium is proud of having always been, since its independence, a haven for political refugees. Thus at the present time we grant refuge to nearly 30,000 political refugees while an average of 600 new refugees settle in our territory every year. 
34.	I cannot fail to mention here the numerous stateless persons who come to us year after year seeking refuge and support. Often they are persons who have been deprived for too long of elementary * rights, and the international community has an obligation to them if it truly believes in the defense of human rights.
35.	Finally, I should like to say that recently public opinion, like the Belgian Government, has been deeply disturbed by various reports showing the increase throughout the world of cases of torture and ill-treatment inflicted on persons who are held in detention. Such disregard of the human person is not only an outrage to all mankind but a degradation. That is why the Belgian delegation will firmly support all initiatives this Assembly may take in denouncing and proscribing such practices, which belong to another age. In this matter, too, no voice could carry further than the voice of the United Nations. That voice must be heard.
